Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Talvaldis Cepuritis on 6/2/22.
The application has been amended as follows: 
Claim 1 is amended to read as follows:
A recoilless, slideless repeating magazine-fed the weapon having a barrel with an open breech ; wherein the funnel such that the funnel moves with the forend when moved forward or rearward; wherein the extractor moves with the funnel to remove a cartridge from the open breech when moved rearward and a loading pin on the funnel pushes a subsequent cartridge into the breech when the funnel is moved forward, and the weapon 

Claim 2 is cancelled.
Claim 3 is amended to read as follows
3. The weapon according to Claim 1, wherein [[a]] the loading pin athe cartridge in the magazine rests against said loading pin

Claim 4 is amended to read as follows:  
4. The weapon according to Claim 1, wherein the funnel the extractor

Claim 7 is amended to read as follows: 
  7. The weapon according to Claim 1, wherein the open breech 

Claim 8 is amended to read as follows:
8. The weapon according to Claim 1, wherein [[a]] the cartridge 

Claim 10 is amended to read as follows:
10. The weapon according to Claim 1, having a magazine holding pin 
Reasons for Allowance
Claims 1,3-4, 7-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a recoilless, slideless repeating magazine fed weapon with a hammer, hammer pull rod, trigger spring and safety, the weapon having a barrel with an open breech which connects to an expanding funnel, the funnel having an extractor on a side, and specifically, the funnel connects to a foreend through a funnel pull rod such that the funnel moves with the forend when moved forward or rearward and the extractor moves with the funnel to remove a cartridge from the open breech when moved rearward and a loading pin on the funnel pushes a subsequent cartridge into the breech when the funnel is moved forward, the weapon also having a magazine connected to ta magazine well at eth open breech.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641